
	
		I
		112th CONGRESS
		2d Session
		H. R. 6712
		IN THE HOUSE OF REPRESENTATIVES
		
			December 27, 2012
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the disclosure to parents of information
		  regarding mental illness treatment for their children under the age of
		  26.
	
	
		1.Short titleThis Act may be cited as the Elgin
			 Stafford Mental Illness Information Disclosure Act of 2012 or
			 Elgin’s Law.
		2.FindingsThe Congress finds the following:
			(1)Mental illness is
			 the leading cause of disability, as reflected in lost years of productive life,
			 in North America, in Europe, and, increasingly, in the world. By 2020, major
			 depressive illness will be the leading cause of disability in the world for
			 women and children.
			(2)Mental illnesses
			 strike individuals in the prime of their lives, often during adolescence and
			 young adulthood. All ages are susceptible, but the young and the old are
			 especially vulnerable.
			(3)Without treatment,
			 the consequences of mental illness for the individual and society are
			 staggering, including unnecessary disability, unemployment, substance abuse,
			 homelessness, inappropriate incarceration, suicide, wasted lives, and an
			 economic cost of more than $100 billion each year in the United States.
			(4)The best
			 treatments for serious mental illnesses today are highly effective so that
			 between 70 and 90 percent of individuals with serious mental illness have
			 significant reduction of symptoms and improved quality of life with a
			 combination of pharmacological and psychosocial treatments and supports.
			(5)Since early
			 identification and treatment is of vital importance in treating mental illness,
			 especially for children and young adults, the active, knowledgeable, and
			 sympathetic involvement of parents and legal guardians is to be encouraged to
			 the maximum extent practicable, consistent with generally accepted and
			 established clinical practice.
			3.Disclosure to
			 parents and legal guardians of mental illness treatment of children under the
			 age of 26
			(a)In
			 generalIn the case of a
			 covered individual (as defined in subsection (e)(1)) who is being treated for
			 mental illness by a health care professional, subject to subsection (b), the
			 health care professional shall disclose to a parent (if any) of the individual
			 such information regarding the mental illness and treatment for mental illness
			 as may be useful for the appropriate involvement of the parent with respect to
			 the treatment.
			(b)ExceptionsSubsection (a) shall not apply in such
			 exceptional circumstances as the Secretary may provide by regulation where the
			 involvement of the parent would be counter-productive to the treatment
			 involved.
			(c)Application of
			 HIPAA privacy regulationsFor purposes of applying the HIPAA
			 privacy regulations, the disclosure of information under this section shall be
			 treated as a permissible disclosure not requiring the consent of the covered
			 individual involved.
			(d)Publication and
			 notice on Department websitesThe Secretary shall post information on the
			 requirements of this section on such websites of the Department of Health and
			 Human Services as may be appropriate to inform the public and health care
			 professionals.
			(e)DefinitionsIn this section:
				(1)Covered
			 individualThe term
			 covered individual means an individual who—
					(A)is—
						(i)a minor child;
						(ii)an
			 uninsured adult under the age of 26; or
						(iii)an
			 adult under the age of 26 who is covered as a dependent under the health
			 benefits coverage of a parent; and
						(B)is being treated
			 for mental illness by a health care professional.
					(2)Health benefits
			 coverageThe term health benefits coverage has the
			 meaning given the term minimum essential coverage in section
			 5000A(f)(1) of the Internal Revenue Code of 1986.
				(3)HIPAA privacy
			 regulationsThe term
			 HIPAA privacy regulations has the meaning given the term
			 HIPAA privacy regulation in section 1180(b)(3) of the Social
			 Security Act (42 U.S.C. 1320d–9(b)(3)).
				(4)Mental
			 illnessThe term mental illness means a chronic
			 illness such as schizophrenia, schizoaffective disorder, bipolar disorder, and
			 major clinical depression, and such term includes other conditions contained in
			 the Diagnostic and Statistical Manual of Mental Disorders IV published by the
			 American Psychiatric Association (or any successor publication by such
			 Association).
				(5)ParentThe
			 term parent includes a legal guardian.
				(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services.
				(7)UninsuredAn
			 individual shall be treated as uninsured if the individual is not covered under
			 any health benefits coverage.
				
